Citation Nr: 1719880	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on unemployability (TDIU) prior to April 23, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied entitlement to a TDIU.

A May 2014 rating decision granted a 100 percent rating for coronary artery disease, status post myocardial infarction, stenting, and coronary artery bypass graft, effective April 23, 2014.  This was the Veteran's only service-connected disability.  As the disability was rated 100 percent as of April 23, 2014, the issue of entitlement to a TDIU from that date onward is rendered moot.  Consideration of entitlement to a TDIU prior to April 23, 2014 is still warranted as the Veteran has not received the maximum benefit allowed under VA law and regulations.  See AB v. Brown, 6 Vet. App. 35 (1993).  This is reflected in the characterization of the issue on appeal on the title page.

In April 2015, the Board denied entitlement to a TDIU prior to April 23, 2014.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in January 2016 the Court signed an order granting a joint motion for remand (JMR).  The order vacated the Board's April 2015 decision and remanded the appeal for further action consistent with the terms of the JMR.  The JMR indicated that VA failed to fulfill its duty to assist pursuant to 38 U.S.C.A. § 5103A, and added that, upon remand, the Board should consider and address several additional questions pertaining to this claim in its reasons and bases.

In March 2016, the Board remanded the appeal in accordance with the terms set forth in the JMR.  The requested development has been completed.

FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his coronary artery disease, status post myocardial infarction, stenting, and coronary artery bypass graft has precluded the ability to secure and maintain substantially gainful employment for the entire appeal period.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to April 23, 2014, have been met.         38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

38 C.F.R. § 4.16(a) establishes a ratings hurdle for eligibility to schedular evaluation of a claim for TDIU.  If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran is service-connected for a single disability: coronary artery disease, status post myocardial infarction, stenting, and coronary artery bypass graft (hereinafter, "CAD").  The CAD is rated 10 percent from August 16, 2007; 60 percent from January 23, 2009; and 100 percent from April 23, 2014.  Thus, for the entire appeal period prior to April 23, 2014, the Veteran has met the rating hurdle defined in § 4.16(a), and the Board may proceed with the adjudication of his claim for a TDIU on a schedular basis.

The Veteran's VA Form 21-8940 shows that he completed his high school education and also one year of college.  He attained no additional training or education.  Id.  He worked for Burlington Northern Santa Fe Railroad from 1969 until March 2002 doing maintenance and sheet metal work.  Id.  This was fulltime employment, requiring 40+ hours per week.  Id.  He left this job due to eligibility by age or duration.  See September 2010 VA examination report for hypertension.

In March 2010, the Veteran underwent a VA examination to evaluate the current severity of his heart condition. The Veteran reported experiencing angina once a week; dyspnea usually just before his heart starts to close up, but only occurring with too much activity; fatigue often; and dizziness often, when he stands up or leans over too quickly.  The Veteran reported that he was always worried about having a heart attack and bumping his leg.  He reported that he watched what he ate, ensured that he took his medication, and that he was on standby for bypass.  He also reported that he walks two miles per day.  Physical examination revealed that he was able to walk at a slow pace (1-2 mph) and do occasional lifting (10 lbs. max).  An echocardiogram diagnostic was performed.  The results showed a left ventricular ejection fraction (LVEF) of 40 percent and, also based on the results of the echocardiogram, the Veteran's metabolic equivalent (METs) level was estimated at 1-3 METs.

In October 2010, one of the Veteran's private physicians, Dr. D.P., completed an Ischemic Heart Disease Disability Benefits Questionnaire.  A cardiac functional assessment was completed based on interview.  The Veteran denied dyspnea, fatigue, angina, dizziness, or syncope.  When queried regarding the Veteran's METs level, the doctor checked the box indicating that the "Veteran denies experiencing above symptoms with any level of physical activity."  The doctor indicated that the Veteran's heart condition does impact his ability to work, but noted that "overall, [the] [Veteran] has good functional capacity with only mild limitation of function.  He has diminished LVEF of 45% and is s/p CABG, but primary limiting factor is leg pain."

In February 2011, another one of the Veteran's private physicians, Dr. L.C., authored a letter in support of the claim for TDIU.  The doctor wrote that the Veteran had a history of diffuse atherosclerotic vascular disease and had a myocardial infarction in 1993.  The doctor noted that the Veteran had an angioplasty at that time, he had an angioplasty and stenting in 2006, and then suffered another myocardial infarction with angioplasty and stenting in April 2007 and January 2009.  The Veteran also had a femoral anterior tibial bypass grafting in January 2009, and his past medical history included hyperlipidemia, hypertension, and chronic deep venous thrombosis and pulmonary emboli, most recently in August 2007.  The doctor opined that the Veteran was unable to be significantly physically active due to pain and swelling in the right leg following the bypass procedure and would be unable to have a full-time occupation and was essentially medically disabled.

In November 2011, Dr. D.P. authored a letter detailing the Veteran's cardiac history.  The review of this history was essentially the same as summarized in the February 2011 letter by Dr. L.C.  No medical opinion or comment on functional status was provided.

In April 2014, the Veteran underwent a VA examination to evaluate the current severity of his heart condition.  The Veteran reported symptoms of dyspnea, fatigue, and angina.  An interview-based METs level was determined to be 1-3 METs, and it was noted that such a METs level is consistent with activities such as eating, dressing, taking a shower, slow walking (2 mph) for 1-2 blocks.  The examiner noted that a July 2009 treatment record had shown LVEF of 45 percent.  See July 2009 treatment record from the Ferrell-Duncan Clinic (this record also showed that the Veteran denied angina or shortness of breath while walking on a treadmill but he noted dyspnea on exertion with working around the house and in the yard).  Regarding functional status, the examiner wrote that the Veteran has had extensive atherosclerotic cardiovascular disease with a history of multiple myocardial infarctions and percutaneous coronary interventions through the years.  The Veteran has a documented LVEF of 45 percent in July 2009.  The Veteran also has dyspnea with mild exertion.  The examiner concluded that based on the combination of these factors, the Veteran is incapable of securing and maintaining gainful employment of either physical or sedentary work.

Based on a review of all of the evidence of record, the Board finds that the evidence weighing for and against a TDIU to be in equipoise.  The Veteran's educational and occupational history reveals that he is mainly suited for physical types of employment, as that is what his background is in.  The Board also notes the February 2011 opinion written by Dr. L.C. to be of no probative value as its conclusion is based on inclusion of the functional effects of nonservice-connected disabilities.

The findings of the October 2010 Ischemic Heart Disease Disability Benefits Questionnaire, completed by Dr. D.P., and the April 2014 VA examination report, lie at complete opposite ends of the spectrum with regard to functional status.  The October 2010 examination indicated that the Veteran does not experience symptoms of dyspnea, fatigue, angina, dizziness, or syncope and that the Veteran's heart condition did not affect his METs level.  As the doctor stated, the Veteran's heart condition only produced mild limitations and he had good functioning overall.  On the other hand, the April 2014 VA examination report indicated that based on his cardiac history; symptoms of dyspnea, fatigue, and angina; a LVEF of 45 percent from July 2009; and an interview-based METs level of 1-3 METs, the Veteran was incapable of physical or sedentary employment.

The Board finds the logic behind the April 2014 VA examiner's opinion to be compelling; essentially, based on the LVEF percentage, symptoms, and METs level, the examiner found physical and sedentary employment to be precluded.  If this logic were applied to the March 2010 VA examination report, which did not provide a medical opinion on functional status, the same conclusion would likely be reached.  This is because the March 2010 VA examination report showed symptoms of angina, dyspnea, fatigue, and dizziness; an estimated METs level of 1-3 METs; and a LVEF of 40 percent.  The results of the March 2010 VA examination were, therefore, similar to those of the April 2014 VA examination, and it is also noted that the Veteran's cardiac history was the same at that point.

Accordingly, the Board believes that the same conclusion on occupational functioning that was reached by the April 2014 examiner applies to the March 2010 VA examination report.  What remains then, is that the March 2010 VA examination report and the October 2010 Ischemic Heart Disease Disability Benefits Questionnaire produce contrasting opinions on symptomatology and functional status.  Reviewing the VA and private treatment records, as well as the other VA examinations of record, does not necessarily provide clarity as to which of those two examinations represented the Veteran's actual occupational functional status.  It was always clear that the Veteran was not totally physically disabled; that is, he has always been able to walk and perform light exercise and complete light work around his house.  Such functional abilities, however, do not mean that he is able to secure and maintain substantially gainful employment.  It is important to view such functional impairments in the context of this Veteran's occupational history, which entirely consists of physical employment.  When viewed through that lens, the Board's opinion on employability weighs in favor of a TDIU.

In light of the Veteran's educational and occupational history, as well as these contrasting opinions, the Board will resolve reasonable doubt in the Veteran's favor and find that his CAD has precluded the ability to secure and maintain substantially gainful employment for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  A TDIU is warranted.






	(CONTINUED ON NEXT PAGE)

ORDER

A TDIU prior to April 23, 2014 is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


